UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-20403


                    MATAGORDA VENTURES INC; ET AL

                                              Plaintiffs

                       MATAGORDA VENTURES, INC.
                    and JAMES DALE BIRDSONG, JR.,

                                             Plaintiffs-Appellants,


                                VERSUS


             TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY
                   and FARMINGTON CASUALTY COMPANY,

                                              Defendants-Appellees.




             Appeal from the United States District Court
         For the Southern District of Texas, Houston Division
                            (H-98-CV-4213)
                             May 14, 2002


Before GARWOOD and DENNIS, Circuit Judges, and LITTLE,* District
Judge.

PER CURIAM:**


  *
    Chief Judge of the Western District of Louisiana, sitting by
designation.
  **
     Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     After   considering   the   briefs,   the   record,   and   the   oral

arguments of counsel, we hold that judgment was properly rendered

for the appellees, essentially for the reasons stated by the

district court.   AFFIRMED.